Citation Nr: 9932629	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  97-23 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE


Whether the claim for service connection for residuals of a 
left knee injury is well grounded.


REPRESENTATION


Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD


Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from January 1964 to 
January 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which denied, as not well 
grounded, the veteran's claim of entitlement to service 
connection for residuals of a left knee injury (left knee 
disability).  The veteran timely appealed this determination 
to the Board.  

When this matter previously was before the Board, in December 
1998, it was remanded for further development and 
adjudication.  However, as the denial of the claim has been 
continued, the case has been returned to the Board for 
further appellate consideration.


FINDINGS OF FACT

1.  The veteran's service medical records reflect treatment 
for a reported left knee injury in service.

2.  The veteran has reported that he has suffered from 
chronic left knee disability since an injury in service, 
which he has treated with over-the-counter medications.

2.  The record contains competent medical evidence suggesting 
a possible relationship between the veteran's current left 
knee disability and his period of military service.  

3.  The veteran's claim is plausible.


CONCLUSION OF LAW

The veteran has submitted a well-grounded claim of 
entitlement to service connection for residuals of a left 
knee injury.  38 U.S.C.A. §§ 1110, 5107, 7104 (West 1991); 
38 C.F.R. § 3.303(b), (d) (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service or, if preexisting active 
service, was aggravated therein.  See 38 U.S.C.A. § 1110; 38 
C.F.R. § 3.303.  When a disease is first diagnosed after 
service, service connection may nevertheless be established 
by evidence demonstrating that the disease was in fact 
incurred during the veteran's service, or by evidence that a 
presumption period applied.  See 38 C.F.R. §§ 3.303, 3.307, 
3.309.

Because the RO has denied the veteran's claim on the basis 
that it was not well grounded, the preliminary question to be 
answered in this case is whether the veteran has in fact 
presented evidence of well-grounded claim.  A well-grounded 
claim is not necessarily a claim that will ultimately be 
deemed allowable.  It is a plausible claim, properly 
supported with evidence.  See 38 U.S.C.A. § 5107(a); Epps v. 
Gober, 126 F.3d 1464 (1997); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

In order for a claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of:  (1) a current disability; (2) an in-
service injury or disease; and (3) a nexus between the 
current disability and the in-service injury or disease.  
Epps, 126 F.3d at 1468; see also Caluza v. Brown, 
7 Vet. App. 498, 506 (1995).

In addition, the chronicity provision of 38 C.F.R. § 3.303(b) 
is applicable where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under he court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded or reopened on 
the basis of 38 C.F.R. § 3.303(b) if the condition is 
observed during service or any applicable presumption period, 
continuity of symptomatology is demonstrated thereafter, and 
competent evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).

In the December 1998 remand, the Board observed that the 
veteran's service medical records indicate the onset of 
treatment for a left knee injury in July 1965, and that, 
according to the initial entry, he had bruised his left knee 
approximately two weeks earlier.  In addition, the Board 
noted that he subsequently received further treatment for 
left knee problems during for left knee problems during 
service, but that, at service separation, his left knee was 
noted to be normal.  

In remanding this claim, the Board acknowledged the veteran's 
contention that he had had chronic left knee problems since 
bruising that knee while taking a transmission out of a truck 
during service.  The Board further noted the veteran's 
assertion that, in the years immediately following the 
injury, his left knee pain was not severe enough to warrant 
medical attention, but that over the years, the disability 
had worsened; he reported that, during that time, he treated 
has his left knee problems with over-the-counter medications.  
In this regard, the Board indicated that private medical 
records submitted in support of his claim reflect treatment 
for problems with his left knee in 1982, 1992 and 1996.  In 
addition, the Board found it significant that the records of 
treatment in 1982 specifically referred to an "old" injury 
to the left knee, and specifically, a bump to the knee 
resulting in soreness and bruising.  

In the December 1998 remand, the Board also observed that the 
veteran reported that he was receiving treatment for his left 
knee disability at the VA Medical Center (VAMC) in 
Martinsburg, West Virginia, but that those records had not 
been associated with the claims folder.  The Board directed 
that, after associating available records of post-service 
treatment or evaluation for a left knee condition, including 
those from the Martinsburg VAMC, the veteran should be 
afforded a contemporaneous VA orthopedic examination 
determine the nature and likely etiology of his claimed left 
knee disability.  In doing so, the Board specifically 
instructed that the veteran's claims folder had to be made 
available to the examiner for his review.

Consistent with the Board's instructions, outpatient 
treatment records from the Martinsburg VAMC, dated from 
November 1996 to April 1997, were thereafter associated with 
the claims folder.  Significantly, in an entry dated in 
December 1996, the examiner diagnosed degenerative joint 
disease of the left knee "?" secondary to trauma in 
Vietnam.

In further compliance with the Board's instructions, in March 
1999 the veteran was afforded a VA orthopedic examination to 
determine the nature and likely etiology of his current left 
knee disability.  In his report, the examiner indicated that 
he had "carefully reviewed the entire medical file made 
available."  He pointed out, however, that contrary to the 
Board's directions, the private treatment records discussed 
above had not been made available for his review.  He 
diagnosed the veteran as having degenerative osteoarthritis 
of the left knee that was moderately advanced.  With regard 
to the etiology of the disability, the examiner essentially 
opined that it was unlikely that his current left knee 
disability was related to his period of service.  In doing 
so, he stated that "the most compelling reason" in support 
of this conclusion was the fact that "there was a hiatus of 
30 years before he even sought any kind of medical 
attention." 

Thus, the record reflects treatment for a reported in-service 
knee injury; the veteran's assertions of continuing, but 
self-treated, left knee symptoms since service (which, even 
without evidence of treatment, are sufficient to establish 
"continuity of symptomatology," see Savage, 10 Vet. App. at 
496-497, King v. Brown, 5 Vet. App. 19, 21 (1993), and Wilson 
v. Derwinski, 2 Vet. App. 16, 19 (1992)); and medical 
evidence suggesting a possible relationship between the 
current left knee condition (degenerative arthritis) and in-
service trauma.  In regard to the latter point, the Board 
points out that a December 1996 VA outpatient treatment 
provider raised the question as to whether such a 
relationship exists, and that the March 1999 VA examiner 
found such a relationship unlikely (but, even on the basis of 
an incomplete record, did not entirely rule out such 
relationship out).  As the latter opinion can be interpreted 
as allowing for the existence of a possible relationship 
between the current left knee condition and an in-service 
injury, the Board finds that the veteran's claim is, at 
least, plausible.  See Epps; Savage; Caluza.  Accordingly, 
the Board finds that the veteran has submitted a well-
grounded claim of entitlement to service connection for 
residuals of a left knee injury.


ORDER

As evidence of a well-grounded claim for service connection 
for residuals of a left knee injury has been presented, the 
appeal is granted to this extent.


REMAND

As the veteran has submitted a well-grounded claim of 
entitlement to service connection for a left knee disability, 
the RO must now consider the claim on the merits.  Prior to 
adjudication of the claim on the merits, however, additional 
development is warranted.  The VA's duty to assist requires 
that he be afforded a VA examination with respect to this 
disability, which takes should take into account the records 
of the veteran's prior medical history, and includes an 
opinion as to the etiology of this disability before a 
decision concerning his appeal can be made.  See Pond v. 
West, 12 Vet. App. 341, 346 (1999); Moore v. Derwinski, 1 
Vet. App. 401, 405 (1991).

As indicated above, in connection with the prior remand (but 
prior to rendering a determination on the well-grounded claim 
question), the Board requested that the RO schedule the 
veteran to undergo an appropriate examination to obtain an 
opinion as to the etiology of the current left knee 
condition.  The veteran underwent such examination in May 
1999.  While, for the reasons noted above, the examiner's 
opinion is sufficient to render the claim at least plausible, 
the Board notes that the opinion was not based upon 
consideration of the veteran's entire medical history, to 
include outpatient treatment.  Hence, such opinion is not 
sufficient to satisfy either the duty to assist, or, 
consistent with Stegall v. West, 11 Vet. App. 268, 271 
(1998), the duty to satisfy the directives of the Board's 
prior remand.  Hence, the veteran will have to undergo 
further examination, with comprehensive file review, to 
obtain the necessary opinion.  

Prior to scheduling such examination, however, the RO should 
obtain and associate with the claims file all records of 
outstanding pertinent medical treatment, so that the 
physician's review of the veteran's medical history may be an 
informed one.  The Board points out that, in a January 1999 
statement, the veteran indicated that he continued to receive 
treatment for his left knee disability at the Martinsburg 
VAMC.  As noted above, however, records of VA outpatient 
treatment after April 1997 are not of record.  The claims 
folder also reflects that the veteran has received recent 
treatment for the left knee disability from two private 
physicians, Drs. William S. Miller and S.P. Nayak, both of 
Ranson, West Virginia; no records from those physicians are 
associated with the claims file. 

In light of the foregoing, the case is hereby REMANDED to the 
RO for the following actions:

1.  The RO should obtain and associate 
with the claims file all outstanding 
records of pertinent medical treatment of 
the veteran's left knee.  This should 
specifically include any outstanding 
records of any outstanding records of VA 
medical care, dated since April 1997, 
from the Martinsburg VAMC; records of 
private medical treatment from Drs. 
William S. Miller and S.P. Nayak, both of 
Ranson, West Virginia; as well medical 
treatment records from any other facility 
or source identified by the veteran.  The 
aid of the veteran and his representative 
in securing such records, to include 
providing necessary authorization(s), 
should be enlisted, as needed.  However, 
if any such records are not available, or 
the search for any such records otherwise 
yields negative results, that fact should 
clearly be documented in the claims file.

2.  After associating with the claims 
file all available records received 
pursuant to the above-requested 
development, the RO should arrange for 
the veteran to undergo a VA orthopedic 
examination of the left knee, preferably, 
by a physician who has not previously 
examined the veteran.  It is imperative 
that the physician who is designated to 
examine the veteran reviews all the 
evidence in his claims folder, including 
a complete copy of this REMAND.  All 
necessary tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail.  

Following examination of the veteran and 
a comprehensive review of the record, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that any diagnosed left knee disability 
is related to the veteran's military 
service, specifically, to the left knee 
injury reported therein.  If the examiner 
is unable to provide the requested 
opinion with any degree of medical 
certainty, he or she should clearly so 
state.  Otherwise, the physician must set 
forth the complete rationale underlying 
any conclusions drawn or opinions 
expressed (to include discussion of 
specific evidence of record, such as the 
May 1999 VA examiner's conclusions) in a 
typewritten report.

3.  To help avoid future remand, the RO 
should ensure that all requested 
development has been completed (to the 
extent possible) in compliance with this 
REMAND.  If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Upon completion of the above 
development, and after undertaking any 
other development deemed warranted by the 
record, the RO should readjudicate the 
veteran's claim for service connection 
for residuals of a left knee injury on 
the basis of all relevant evidence of 
record, and all pertinent legal 
authority, specifically to include that 
cited to above.  The RO must provide 
adequate reasons and bases for its 
decision, citing to all governing legal 
authority and precedent, and addressing 
all issues and concerns that were noted 
in this REMAND.

5.  If the benefits sought by the veteran 
continue to be denied, he and his 
representative must be furnished a 
Supplemental Statement of the Case and 
given an opportunity to submit written or 
other argument in response before the 
case is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time period.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 
(1995).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals






